Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2011/0167054) in view of Shyamsunder (US 2012/0239731) in view of Skelton (US 2013/0046601) in view of Garbow (US 2008/0072300) in view of Feng (US 2012/0109974) in view of Sofka (US 2018/0063168) in view of Crumb (US 2008/0086467) and further in view of Howes (US 2016/0248793). 
Regarding claim 1, Bailey discloses:
extracting seed Uniform Resource Locators (URLs) from social media 
Bailey, [0011] Embodiments of the present invention provide an aggregation service that operates to cluster discussions around events and topics within a given subject area using a set of seed search queries and/or set of seed URLs. Accordingly, one embodiment of the present invention is directed to one or more computer storage media storing computer-useable 
	
based on a plurality of keywords that are identified for each sub-domain;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shyamsunder discloses:
Shyamsunder: [0008] Consistent with an exemplary embodiment of the present invention, there is provided a non-transitory computer-readable medium encoded with instructions that, when executed on a processor, perform a method of retrieving a webpage associated with a domain-specific keyword, method comprising: receiving an instruction to request a first resource defined by a first URL, wherein the first URL includes a keyword in the form of a fragment identifier;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Shyamsunder for the purpose of retrieving a webpage associated with a domain-specific keyword.  

crawling a security related content in the extracted seed URLs to determine relevant URLs that are related to a security domain from the extracted seed URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Skelton discloses:
	Skelton abstract: The system also has a security component that compares the search query to a security database containing security information on the safety of websites and 
Examiner Note: Under BRI, security domain may be interpreted as body of knowledge related to security, i.e., in plain language - security information.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Skelton for the purpose of retrieving security information relating to a search query.  

classifying the security related content into a plurality of sub-domains of security to obtain domain coverage;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Garbow discloses:
	Garbow [0017]: Functionality of the improved SSO software 118 may be based on client-specific criteria or operational condition criteria of the system 100. However, the improved SSO software functionality may be based on a larger or smaller amount of and/or different type of criteria. Client-specific criteria may include a plurality of unique addresses for a file (e.g., universal resource locators (URLs)), domains, sub-domains and/or the like arranged into categories based on a security level associated with each URL, domain or sub-domain, therby forming a security hierarchy of such URLs, domains or sub-domains. For example, participating domains, sub-domains and/or URLs (e.g., domains, sub-domains and/or URLs accessible by the system 100) may be ranked or arranged into categories of security, such as "Level 1" (lowest security) through "Level 4" (highest security).


extracting text that comprise acronyms from the relevant URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Feng discloses:
Feng abstract: Disclosed is a system and computer-implemented method for extracting an acronym and one or more corresponding expansions of the acronym from a document represented in a markup language. The computer-implemented method comprises: identifying at least one acronym contained in the document; determining one or more expansions of the at least one identified acronym based on a portion of document located proximate the identified acronym; determining a ranking for each determined expansion based attributes of the document; and selecting one or more expansions for an identified acronym using the determined rankings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Feng for the purpose of extracting an acronym and one or more corresponding expansions of the acronym from a document represented in a markup language.

automatically evolving a security ontology based on extracted text using a Long Short-Term Memory (LSTM) deep Learning model; 

	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMs.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Sofka for the purpose of distinguishing between malicious and legitimate URLs. 

ranking search results by accessing credibility of the URLs that comprise the security related content based on domain relevance; and 
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Crumb discloses:
	Crumb [0046] At block 506, a search results user interface is generated using domain rankings to determine an order for the search results.  For example, the search results may be presented with the higher ranked domains at the top such that users would see more reliable and/or popular domains first. Typically, ranks for the domains have already been determined and stored in the database prior to being used for ordering the search results. The domain rankings may have been generated in a manner similar to the embodiments described hereinabove with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Crumb for the purpose of using domain rankings to determine an order for the search results.  

providing the ranked search results that includes trends on at least one of (i) security vulnerabilities, (ii) threats, (iii) incidents and (iv) controls to a security expert for security analysis.
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Howes discloses:
	Howes [0005] FIG. 3 illustrates a threat ontology for application of the data trend analysis system to threat trend analysis, according to an example of the present disclosure;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Howes for the purpose of illustrating a threat ontology. 

Regarding claim 3, the combination of  Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses wherein the security related content in the relevant URLs are classified using at least one of (i) Phrase2Vec or (ii) evolving Ontology based technique, wherein 
	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMS.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.

Regarding claim 4, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses wherein the classified security related content identifies at least  one of (i) vulnerabilities, (ii) threats, (iii) incidents and (iv) controls in the extracted seed URLs. 
Howes [0005] FIG. 3 illustrates a threat ontology for application of the data trend analysis system to threat trend analysis, according to an example of the present disclosure;

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailet, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Nye (US 7,613,687). 
Regarding claim 2, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose wherein the seed URLs are extracted using at least one of (i) standard industrial classification (SIC) and (ii) Machine Learning techniques.  However, Nye discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Nye for the purpose of crawling the website of a business.
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Huang (US 2017/0083524)
Regarding claim 5, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose wherein the credibility of the URLs that comprise (i) source of  information, (ii) genre of site and (iii) content coverage.  However, Huang discloses:
Huang [0068] FIGS. 5A-B are example flowcharts of a process for categorizing procured content in a media content management system, according to some examples. As illustrated in FIG. 5A, one or more media content items may be received 500 from a content source.  For example, a partner or a content owner may send media content items to be received 500 by a media content management system 100. A content association may be automatically generated 502 in associated with the content item. As described above, a content association may be selected from a content association store 118 and automatically generated 502, or selected. A multitude of attributes may be determined 504 for the media content item, including the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Huang for the purpose of characterizing the content of a website.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Chakra (US 9,607,030) and further in view of Witwer (US 2016/0314125).  
Regarding claim 6, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose validating a relevance text between webpage extracted text and an acronym list to identify a full form of a phrase.  However, Chakra discloses:
Chakra col 4, lines 35-40, The system 200 includes a web form analyzer 211, a source code analyzer 212, an existing data design projects analyzer 213, a knowledge base--annotated dictionary with use statistics 220, and a system 230 for expanding acronyms to proper logical names. One or more buses and/or networks (hereinafter collectively denoted by the reference numeral 201) interconnect the elements of system 200.

Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes does not disclose indexing a document term for latent semantic analysis using indexing techniques.  However, Witwer discloses:
Witwer [0007] LSI is a method of indexing and retrieving documents that uses a mathematical technique called singular value decomposition (SVD). SVD identifies patterns in the relationships between the terms and concepts contained in unstructured text collections. The fundamental logic of LSI is that words that are used in the same contexts tend to have similar (not exact) meanings. One of the key benefits of LSI is its ability to extract the conceptual content of a body of text by establishing associations between those terms that occur in similar contexts using queries. Queries, or concept searches, run against a set of documents that have undergone LSI indexing, will return results that are conceptually similar in meaning to the search criteria even if the results don't share a specific word or words with the search criteria. In this regard, it is far stronger than keyword matching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Witwer for the purpose of using LSI to extract the conceptual content of a body of text.  

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Prosnitz (2016/0259818) and further in view of Loureiro (US 2017/0111384) and further in view of Blumenfeld (US 20017/0070480) and further in view of Balakrishnan (US 2014/0149741).
Regarding claim 7, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose wherein the search results comprise (i) relevant security specific search results.  However, Prosnitz discloses:
	Prosnitz [0019] In one embodiment, as another example, the application search system may use the generated security values to rank search results generated by the application search system. For example, responsive to receiving a search query, the application search system identifies a set of application representations determined to be relevant to the search query. Thereafter, the generated security values for the applications corresponding to the set of application representations may be retrieved. The application search system may then rank the application representations in the set based at least in part on the retrieved security values. In one embodiment, the application search system may remove, from the search results, any application representation associated with a security value that does not meet a certain security threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Prosniz for the purpose of obtaining information regarding security issues.  

Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose (ii) trends on the security vulnerabilities.  However, Loureiro discloses:
	Loureiro [0033] Such an analysis system 4 comprises a scanner 5 and a database of data relative to the vulnerabilities 6, to the scripts of tests 7 of the servers 2, to the security policies 8, and to the histories 9 of the analyses carried out. The database relative to the vulnerabilities is constructed via public databases, technological monitoring and data taken from online hacking forums (threat intelligence). The test scripts 7 allow the vulnerabilities to be tested and exploited. Such exploitation involves continuing the tests up to the limits of resistance of the server, which cannot be carried out on servers in production because of the associated risks. The security policies 8 allow the servers and the tests to be carried out to be classified according to how critical they are, the network and connection zone, and the threats. For example, said policies define the depth and the frequency of the tests. The histories of the analyses carried out are a history of all the tests carried out. In particular, such a history is used to analyze the trends in the security indicators, for example the number of vulnerabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Loureiro for the purpose of making the searcher aware of recent developments regarding security dangers.  

Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses (ii) trends on the threats 


Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose (ii) trends  on the incidents.  However, Blumenfeld discloses:  
	Blumenfeld [0068] Users may also be provided with open-source feeds and analytical tools associated with an incident by the anonymous information sharing service. The open-source feeds and analytical tools may further increase a user's knowledge or understanding of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Blumenfeld for the purpose of identifying a trend for a particular incident.  

Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose (ii) trends on the controls.  However, Balakrishnan discloses:  
	Balakrishnan [0001] Access management is critical to any effective identity and security strategy, but the complex nature of access management continues to challenge Information Technology (IT) departments. Securing access to a diverse set of applications, services and data is particularly complex given the expansive nature of Internet technologies. The emergence of cloud computing, mobile computing, and social identity technologies has only heightened the need for access controls, because these technology trends are transforming the way organizations access and expose business critical services and data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, .  

 Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Shyamsunder in view of Skelton in view of Garbow in view of Feng in view of Sofka in view of Crumb and further in view of Howes. 
Regarding claim 8, Bailey discloses:
a memory that stores instructions, and
a processor that executes the set of instructions and is configured to: 
extract seed Uniform Resource Locators (URLs) from social media 
Bailey, [0011] Embodiments of the present invention provide an aggregation service that operates to cluster discussions around events and topics within a given subject area using a set of seed search queries and/or set of seed URLs.  Accordingly, one embodiment of the present invention is directed to one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method.	

based on a plurality of keywords that are identified for each sub-domain;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shyamsunder discloses:
Shyamsunder: [0008] Consistent with an exemplary embodiment of the present invention, there is provided a non-transitory computer-readable medium encoded with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Shyamsunder for the purpose of retrieving a webpage associated with a domain-specific keyword.  

crawl a security related content in the extracted seed URLs to determine relevant URLs that are related to a security domain from the extracted seed URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Skelton discloses:
	Skelton abstract: The system also has a security component that compares the search query to a security database containing security information on the safety of websites and retrieves any security information relating to the search query. A notifying component of the system notifies the user of any incentives found by the incentive searching component and any security information found by the security component.	
Examiner Note: Under BRI, security domain may be interpreted as body of knowledge related to security, i.e., in plain language - security information.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Skelton for the purpose of retrieving security information relating to a search query.  

classify the security related content into a plurality of sub-domains of security to obtain domain coverage;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Garbow discloses:
	Garbow [0017]: Functionality of the improved SSO software 118 may be based on client-specific criteria or operational condition criteria of the system 100. However, the improved SSO software functionality may be based on a larger or smaller amount of and/or different type of criteria. Client-specific criteria may include a plurality of unique addresses for a file (e.g., universal resource locators (URLs)), domains, sub-domains and/or the like arranged into categories based on a security level associated with each URL, domain or sub-domain, thereby forming a security hierarchy of such URLs, domains or sub-domains. For example, participating domains, sub-domains and/or URLs (e.g., domains, sub-domains and/or URLs accessible by the system 100) may be ranked or arranged into categories of security, such as "Level 1" (lowest security) through "Level 4" (highest security).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Garbow for the purpose of forming a security hierarchy of URLs, such as domains, sub-domains and/or URLs.

extract text that comprise acronyms from the relevant URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Feng discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Feng for the purpose of extracting an acronym and one or more corresponding expansions of the acronym from a document represented in a markup language.

automatically evolving a security ontology based on extracted text using a Long Short-Term Memory (LSTM) deep Learning model; 
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sofka discloses:
	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMs.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.


rank search results by accessing credibility of the URLs that comprise the security related content based on domain relevance; and 
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Crumb discloses:
	Crumb [0046] At block 506, a search results user interface is generated using domain rankings to determine an order for the search results.  For example, the search results may be presented with the higher ranked domains at the top such that users would see more reliable and/or popular domains first. Typically, ranks for the domains have already been determined and stored in the database prior to being used for ordering the search results. The domain rankings may have been generated in a manner similar to the embodiments described hereinabove with reference to FIG. 4. The search result user interface is then communicated from the search engine to the client device for presentation on the client device, as shown at block 508. Advantageously, the present invention's approaches to ranking domains may be used to assist search engines to rank domains in accordance with the popularity and utility of the domains while preventing spam domains from earning undeservedly high ranks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Crumb for the purpose of using domain rankings to determine an order for the search results.  


Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Howes discloses:
	Howes [0005] FIG. 3 illustrates a threat ontology for application of the data trend analysis system to threat trend analysis, according to an example of the present disclosure;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Howes for the purpose of illustrating a threat ontology. 

Regarding claim 9, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses wherein the security related content in the relevant URLs are classified using at least one of (i) Phrase2Vec or (ii) evolving Ontology based technique, wherein the evolution of ontology technique is based on a bi-directional Long Short-Term Memory (LSTM).
	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMs.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Nye.
Regarding claim 10, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose wherein the seed URLs are extracted using at least one of (i) standard industrial classification (SIC) and (ii) Machine Learning techniques.  However, Nye discloses:
	Nye, col 6, lines 55-60: FIG. 2 shows a process for classifying websites according to an embodiment of FIG. 1. At step 210, the websites of businesses that are associated with known classifications, such SIC codes, are identified and crawled. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Nye for the purpose of crawling the website of a business.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Shyamsunder in view of Skelton in view of Garbow in view of Feng in view of Sofka in view of Crumb and further in view of Howes. 
Regarding claim 11, Bailey discloses:
extracting seed Uniform Resource Locators (URLs) from social media 
Bailey, [0011] Embodiments of the present invention provide an aggregation service that operates to cluster discussions around events and topics within a given subject area using a set of 
	
based on a plurality of keywords that are identified for each sub-domain;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shyamsunder discloses:
Shyamsunder: [0008] Consistent with an exemplary embodiment of the present invention, there is provided a non-transitory computer-readable medium encoded with instructions that, when executed on a processor, perform a method of retrieving a webpage associated with a domain-specific keyword, the method comprising: receiving an instruction to request a first resource defined by a first URL, wherein the first URL includes a keyword in the form of a fragment identifier;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Shyamsunder for the purpose of retrieving a webpage associated with a domain-specific keyword.  

crawling a security related content in the extracted seed URLs to determine relevant URLs that are related to a security domain from the extracted seed URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Skelton discloses:

Examiner Note: Under BRI, security domain may be interpreted as body of knowledge related to security, i.e., in plain language - security information.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Skelton for the purpose of retrieving security information relating to a search query.  

classifying the security related content into a plurality of sub-domains of security to obtain domain coverage;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Garbow discloses:
	Garbow [0017]: Functionality of the improved SSO software 118 may be based on client-specific criteria or operational condition criteria of the system 100. However, the improved SSO software functionality may be based on a larger or smaller amount of and/or different type of criteria. Client-specific criteria may include a plurality of unique addresses for a file (e.g., universal resource locators (URLs)), domains, sub-domains and/or the like arranged into categories based on a security level associated with each URL, domain or sub-domain, thereby forming a security hierarchy of such URLs, domains or sub-domains. For example, participating domains, sub-domains and/or URLs (e.g., domains, sub-domains and/or URLs accessible by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Garbow for the purpose of forming a security hierarchy of URLs, such as domains, sub-domains and/or URLs.

extracting text that comprise acronyms from the relevant URLs;
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Feng discloses:
Feng abstract: Disclosed is a system and computer-implemented method for extracting an acronym and one or more corresponding expansions of the acronym from a document represented in a markup language. The computer-implemented method comprises: identifying at least one acronym contained in the document; determining one or more expansions of the at least one identified acronym based on a portion of document located proximate the identified acronym; determining a ranking for each determined expansion based attributes of the document; and selecting one or more expansions for an identified acronym using the determined rankings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Feng for the purpose of extracting an acronym and one or more corresponding expansions of the acronym from a document represented in a markup language.


Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sofka discloses:
	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMs.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Sofka for the purpose of distinguishing between malicious and legitimate URLs. 

ranking search results by accessing credibility of the URLs that comprise the security related content based on domain relevance; and 
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Crumb discloses:
	Crumb [0046] At block 506, a search results user interface is generated using domain rankings to determine an order for the search results.  For example, the search results may be presented with the higher ranked domains at the top such that users would see more reliable and/or popular domains first. Typically, ranks for the domains have already been determined and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Crumb for the purpose of using domain rankings to determine an order for the search results.  

providing the ranked search results that includes trends on at least one of (i) security vulnerabilities, (ii) threats, (iii) incidents and (iv) controls to a security expert for security analysis.
Bailey discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Howes discloses:
	Howes [0005] FIG. 3 illustrates a threat ontology for application of the data trend analysis system to threat trend analysis, according to an example of the present disclosure;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey to obtain above limitation based on the teachings of Howes for the purpose of illustrating a threat ontology. 


	Sofka [0059] In an embodiment, classifiers can be trained to distinguish between malicious and legitimate URLs, replacing what previously would be manually supplied expert knowledge, even for encrypted strings in URLs. In an embodiment, character sequences in URLs are modeled using LSTMs.  The individual URL characters are used as inputs to an LSTM which trains the representation from a large database of malicious and legitimate URLs. The representation is learned along with the classifier which indicates how likely a given URL is malicious.  

Regarding claim 14, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses wherein the classified security related content identifies at least  one of (i) vulnerabilities, (ii) threats, (iii) incidents and (iv) controls in the extracted seed URLs. 
Howes [0005] FIG. 3 illustrates a threat ontology for application of the data trend analysis system to threat trend analysis, according to an example of the present disclosure;

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Nye.  

	Nye, col 6, lines 55-60: FIG. 2 shows a process for classifying websites according to an embodiment of FIG. 1. At step 210, the websites of businesses that are associated with known classifications, such SIC codes, are identified and crawled. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Nye for the purpose of crawling the website of a business.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes and further in view of Chakra (US 9,607,030) and further in view of Witwer (US 2016/0314125).  
Regarding claim 6, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes discloses the elements of the claimed invention as noted but does not disclose validating a relevance text between webpage extracted text and an acronym list to identify a full form of a phrase.  However, Chakra discloses:
Chakra col 4, lines 35-40, The system 200 includes a web form analyzer 211, a source code analyzer 212, an existing data design projects analyzer 213, a knowledge base--annotated dictionary with use statistics 220, and a system 230 for expanding acronyms to proper logical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Chakra for the purpose of expanding acronyms to proper logical names.  
Furthermore, the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes does not disclose indexing a document term for latent semantic analysis using indexing techniques.  However, Witwer discloses:
Witwer [0007] LSI is a method of indexing and retrieving documents that uses a mathematical technique called singular value decomposition (SVD). SVD identifies patterns in the relationships between the terms and concepts contained in unstructured text collections. The fundamental logic of LSI is that words that are used in the same contexts tend to have similar (not exact) meanings. One of the key benefits of LSI is its ability to extract the conceptual content of a body of text by establishing associations between those terms that occur in similar contexts using queries. Queries, or concept searches, run against a set of documents that have undergone LSI indexing, will return results that are conceptually similar in meaning to the search criteria even if the results don't share a specific word or words with the search criteria. In this regard, it is far stronger than keyword matching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey, Shyamsunder, Skelton, Garbow, Feng, Sofka, Crumb and Howes to obtain above limitation based on the teachings of Witwer for the purpose of using LSI to extract the conceptual content of a body of text.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161